--------------------------------------------------------------------------------

Exhibit 10.1
 
TERMINATION OF ASSET PURCHASE AGREEMENT


THIS TERMINATION OF ASSET PURCHASE AGREEMENT (“Termination Agreement ”), dated
as of December 7, 2012, is by and among The Evergreen Group Ventures, LLC, a
Delaware limited liability company (“Parent”), TEG Bronco Acquisition Company,
LLC, a Delaware limited liability company (“Buyer,” and together with Parent,
the “Buyer Parties”), Heelys, Inc., a Delaware corporation (the “Company”),
Heeling Sports Limited, a Texas limited partnership (“Heelys Texas”), Heeling
Sports EMEA SPRL, a Belgian corporation (“Heelys EMEA”), and Heeling Sports
Japan, K.K., a Japanese corporation (“Heelys Japan” and, together with the
Company, Heelys Texas, and Heelys EMEA, the “Seller Parties”).


A.           The parties entered into that certain Asset Purchase Agreement,
dated as of October 22, 2012, by and among and the Buyer Parties and the Seller
Parties (the “Purchase Agreement”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.


B.           Pursuant to Section 9.01(c)(iv) of the Purchase Agreement, the
Seller Parties’ Representative hereby provides notice to Buyer that it is hereby
terminating the Purchase Agreement, in order to enter into a Heelys Acquisition
Agreement that constitutes a Superior Proposal.


C.           The Parties desire to enter into this Termination Agreement to
express their agreement with respect to the termination of the Purchase
Agreement and the other agreements set forth herein.


A G R E E M E N T:


NOW, THEREFORE, the Parties agree as follows:


1.           The parties hereto, on behalf of themselves and their respective
controlled Affiliates, successors and assigns, hereby agree that the Purchase
Agreement has been terminated as of December 7, 2012, in accordance with Section
9.01(c)(iv) thereof, and there shall be no liability thereunder on the part of
any party hereto or thereto or any of their respective Affiliates, successors
and assigns, other than the obligation of the Company to pay to Buyer $475,000,
which the Company shall pay by wire transfer of immediately available funds
within three Business Days after the date hereof to the account set forth on
Exhibit A hereto.  The Seller Parties and Buyer acknowledge that such payment
constitutes the Termination Fee.  Buyer acknowledges and agrees that the Buyer
Parties are not entitled to any other payments or other rights or recourse
pursuant to or relating to the Purchase Agreement or any other Transaction
Document.  Each Seller Party acknowledges and agrees that no Seller Party is
entitled to any payments or other rights or recourse pursuant to or relating to
the Purchase Agreement or any other Transaction Document.  The parties further
acknowledge and agrees that as a result of the termination of the Purchase
Agreement, the Voting Agreement has terminated in accordance with Section 6
thereof.


2.           Each party hereby represents and warrants to the other parties
hereto that such party (a) has not assigned or otherwise transferred any of its
rights or interests in the Purchase Agreement, and (b) has the full right and
authority to execute and deliver this Termination Agreement, and each person
signing on behalf of such party is authorized to do so.


3.           This Termination Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


Termination of Asset Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.


HEELYS, INC.,
 
THE EVERGREEN GROUP VENTURES, LLC
a Delaware corporation
 
a Delaware limited liability company
             
By:
/s/ Thomas C. Hansen
 
By:
/s/ Jim Wagner
 
Name: Thomas C. Hansen
   
Name: Jim Wagner
 
Title: President & CEO
   
Title: Manager
                           
HEELING SPORTS LIMITED,
 
TEG BRONCO ACQUISITION COMPANY, LLC,
a Texas limited partnership
 
a Delaware limited liability company
             
By:  Heeling Management Corporation
   
By:  TEG Bronco Holding Company, LLC
Its:   General Partner
   
Its:   Sole Member
             
By:
/s/ Thomas C. Hansen
     
By:  The Evergreen Group Ventures, LLC
  Name: Thomas C. Hansen      
Its:   Sole Member
  Title: President & CEO                        
HEELING SPORTS EMEA SPRL,
     
By:
/s/ Jim Wagner a Belgian corporation         Name: Jim Wagner           Title:
Manager
By:
/s/ Thomas C. Hansen
           
Name: Thomas C. Hansen
           
Title: Director
                       
HEELING SPORTS JAPAN, K.K.
         
a Japanese corporation
                       
By:
/s/ Thomas C. Hansen
           
Name: Thomas C. Hansen
           
Title: Director
         



 
Termination of Asset Purchase Agreement 
 
 

--------------------------------------------------------------------------------